Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release February 12, 2009 Catalyst improves underlying financial results in 2008 Richmond, (BC) – Catalyst Paper (TSX:CTL) posted a net loss of $28.0 million ($0.08 per common share) before specific items in 2008, a significant improvement over the prior year’s net loss of $89.3 million ($0.42 per common share) before specific items. Including after-tax impairment charges, primarily associated with the permanent closure of the Elk Falls sawdust pulp mill and white top linerboard operation, and an after-tax foreign exchange loss on the translation of US dollar-denominated debt, the net loss for 2008 was $221.1 million ($0.66 per common share) compared with a net loss of $31.6 million ($0.15 per common share) in 2007. Sales revenues of $1,849.4 million compared favourably with revenues of $1,714.6 million in the prior year due to significant price increases for the company’s paper and pulp products in the early part of the year, as well as the acquisition of the Snowflake mill in April, 2008. EBITDA was $159.4 million in 2008 compared to $27.0 million in the prior year, driven by increased revenue and labour-cost savings from efficiency initiatives implemented in 2007 and further workforce reductions in 2008. The recycled newsprint mill in Snowflake, Arizona contributed 215,200 tonnes to the company’s newsprint production during the year.As of year-end, the company had achieved an annualized run rate of US$9.2 million in synergies from this acquisition. The decision to permanently close pulp and white top linerboard operations at Elk Falls – necessitated by the unavailability of sawdust fibre supplies – was implemented during the fourth quarter.The previous curtailment of the Elk Falls No. 1 paper machine was also made indefinite during the year, and curtailment across all operations and products totalled 361,100 tonnes. “We made progress on our objective to improve financial, labour and operational efficiencies in 2008,” said President and CEO Richard Garneau. “The disciplined approach we have taken to eliminate unnecessary costs from the business helped the company adjust, in the fourth quarter, to the increasingly difficult economic and market conditions.” Catalyst continued to be challenged during 2008 by rising energy prices and related input costs, as well as currency volatility.Paper prices recovered in early 2008 from previous lows, as capacity kept pace with demand for most of the company’s grades.Pricing momentum was undermined, however, by the widespread economic slowdown in the latter part of the year, and in particular by the steep decline in advertising spending.Pulp prices were also high until declining rapidly in the last four months of the year. Sales volumes were up for specialty printing papers, largely as a result of switching production from newsprint to uncoated grades, and average sales revenues were up $54 per tonne.Newsprint sales volumes also increased, largely reflecting the Snowflake acquisition, and average sales revenues were up by $90 per tonne.Pulp sales volumes were down, reflecting both the Elk Falls closure and market-related curtailment at Crofton in the fourth quarter, while average sales revenue per tonne was virtually unchanged. Beyond operational rationalization, cost reductions through the year centered on the $80 per tonne labour-cost target.A further reduction of approximately 390 positions, or 14 per cent, was implemented across the company’s operations, and additional labour-cost savings of approximately $48 million were realized. New collective agreements reached with unions at all of the company’s Canadian paper mills in 2008 also include a commitment to complete plans which will assist the company in reaching its stated goal of an $80 per tonne labour-cost structure.
